Case 3:20-cv-01866-IM Document1-4 Filed 10/29/20 Page 1 of 3

AO 440 (Rev. 06/12) Summons ina Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
District of Oregon
Great Northern Resources, Inc.
)
)
Plaintiff(s) )
Vv. Civil Action No.
Katy Coba, in her Official Capacity as State Chief )
Operating Officer and Director of the Oregon )
Department of Administrative Services, et al., )
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Katy Coba
Oregon Department of Administrative Services
155 Cottage Street. NE
Salem, OR 97301-3972

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Murphy & Buchal LLP,

James L. Buchal,
3425 SE Yamhill Street, Suite 100,
Portland, OR 97214

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 3:20-cv-01866-IM Document 1-4 Filed 10/29/20 Page 2 of 3

AO 440 (Rev. 06/12) Summons ina Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
District of Oregon
Great Northern Resources, Inc.
)
)
Plaintiff(s) )
v. Civil Action No.
Katy Coba, in her Official Capacity as State Chief )
Operating Officer and Director of the Oregon )
Department of Administrative Services, et al., )
a)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Oregon Department of Administrative Services
155 Cottage Street. NE
Salem, OR 97301-3972

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Murphy & Buchal LLP,

James L. Buchal,
3425 SE Yamhill Street, Suite 100,
Portland, OR 97214

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 3:20-cv-01866-IM Document 1-4 Filed 10/29/20 Page 3 of 3

AO 440 (Rev. 06/12) Summons ina Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
District of Oregon
Great Northern Resources, Inc.
)
)
Plaintiff(s) )
Vv. ' Civil Action No.
Katy Coba, in her Official Capacity as State Chief )
Operating Officer and Director of the Oregon )
Department of Administrative Services, et al., )
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) The Contingent
809 N. Russell Street #203
Portland, OR 97227

A lawsuit has been filed against you.

Within 2] days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Murphy & Buchal LLP,

James L. Buchal,
3425 SE Yamhill Street, Suite 100,
Portland, OR 97214

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
